           Case 1:12-cr-00067-AWI-BAM Document 39 Filed 03/04/21 Page 1 of 5


 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                           CASE NO. 1:12-CR-0067 AWI BAM
 8                         Plaintiff
                                                         ORDER DENYING DEFENDANT’S
 9                  v.                                   MOTION FOR COMPASSOINATE
                                                         RELEASE
10   JAVIER MIRANDA,
11                         Defendant                     (Doc. No. 34)
12

13

14         On March 2, 2021, Defendant through counsel filed this second motion for a modification
15 of his prison sentence through 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 34. For the reasons that

16 follow, Defendant’s motion will be denied.

17         Background
18         On January 7, 2013, Defendant pled guilty to violation of 18 U.S.C. § 1326, deported alien
19 found in the United states, and was sentenced to 30 months custody. See Doc. Nos. 15, 16.

20         In April 2020, as part of a large transfer of non-citizen prisoners, Defendant was
21 transferred from Taft Correctional Institute to North Lake Correction Institute in Baldwin,

22 Michigan.

23         On October 19, 2020, the Court denied Defendant’s motion for a modification of his prison
24 sentence through 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 24. The Court denied the motion

25 because Defendant failed to meet his burden of establishing that he had exhausted administrative

26 remedies and because he failed to demonstrate that his medical conditions, his “living conditions”
27 at FCI North Lake in Baldwin, Michigan, and the risk posed by Covid 19 together constituted

28 extraordinary and compelling reasons for relief. See id.
           Case 1:12-cr-00067-AWI-BAM Document 39 Filed 03/04/21 Page 2 of 5


 1          On December 17, 2020, the Court denied a motion for reconsideration that was filed by
 2 Defendant pro se. See Doc. No. 33. The Court denied the motion by again noting that Defendant

 3 failed to prove exhaustion and failed to show extraordinary and compelling circumstances that

 4 would warrant relief. See id.

 5          Defendant’s Motion
 6          Defendant argues that the Covid 19 pandemic is a crisis that represents extraordinary
 7 circumstances that support compassionate release. Defendant argues that he is at risk for severe

 8 illness because he is 48 years old, has high blood pressure, high cholesterol, and obesity.

 9 Defendant argues that the conditions of the North Lake facility (which currently houses 1,505

10 inmates) make it difficult to take appropriate steps to avoid contracting Covid 19. Defendant also

11 argues that the relevant 18 U.S.C. § 3553 factors favor release. Finally, Defendant argues that he

12 was provided documentation outlining the compassionate release process, but it is unclear whether

13 he petitioned he Warden at CI North Lake. However, the Court may waive that requirement as

14 courts throughout the country have done. There is no colorable argument that exhaustion under

15 the First Step Act is jurisdictional.

16          Legal Standard
17          Criminal defendants are empowered to request compassionate release for “extraordinary
18 and compelling reasons.” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020); United

19 States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Specifically, in relevant part, 18 U.S.C. § 3582

20 provides:

21          The court may not modify a term of imprisonment once it has been imposed except
            that—
22                 (1) in any case—
                            (A) the court, upon motion of the Director of the Bureau of Prisons,
23                 or upon motion of the defendant after the defendant has fully exhausted all
                   administrative rights to appeal a failure of the Bureau of Prisons to bring a
24                 motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant’s facility, whichever is
25                 earlier, may reduce the term of imprisonment (and may impose a term of
                   probation or supervised release with or without conditions that does not
26                 exceed the unserved portion of the original term of imprisonment), after
                   considering the factors set forth in section 3553(a) [18 USCS § 3553(a)] to
27                 the extent that they are applicable, if it finds that—
                            (i) extraordinary and compelling reasons warrant such a reduction;
28

                                                     2
           Case 1:12-cr-00067-AWI-BAM Document 39 Filed 03/04/21 Page 3 of 5


 1 18 U.S.C. § 3582(c)(1)(A)(i). Before a defendant makes a request for compassionate release due

 2 to “extraordinary and compelling circumstances,” “defendants must at least ask the [BOP] to do so

 3 on their behalf and give BOP thirty days to respond.” Raia, 954 F.3d at 595.

 4          Discussion
 5          The administrative exhaustion requirement of § 3582(c)(1)(A) is mandatory even in the
 6 context of Covid 19. United States v. Fuentes, 2021 U.S. App. LEXIS 2260 (9th Cir, Jan. 27,

 7 2021); Alam, 960 F.3d at 835-36; Raia, 954 F.3d at 597 (noting, in the context of an individual

 8 who did not wait 30 days from making a request for compassionate release before moving for

 9 release in the federal court system, “Although the District Court’s indicative ruling did not

10 mention the exhaustion requirement, it presents a glaring roadblock foreclosing compassionate

11 release at this point.”). The Ninth Circuit has held that “while judicially created exhaustion

12 requirements may be waived by the courts for discretionary reasons, statutorily-provided

13 exhaustion requirements deprive the court of jurisdiction and thus, preclude any exercise of

14 discretion by the court.” Gallo Cattle Co. v. U.S. Dept. of Agric., 159 F.3d 1194, 1197 (9th Cir.

15 1998); see Shaw v. Bank of Am. Corp., 946 F.3d 533, 541 (9th Cir. 2019). Section

16 3582(c)(1)(A)’s exhaustion requirement may not be waived. Fuentes, 2021 U.S. App. LEXIS

17 2260 at * 1; United States v. Williams, 2021 U.S. Dist. LEXIS 16677, *5-*6 (E.D. Cal. Jan. 28,

18 2021) (Ishii, J.); United States v. Logan, 2020 U.S. Dist. LEXIS 88672, *3-*4 (W.D. N.C. May

19 20, 2020) (and numerous cases cited therein); United States v. Cruceru, 2020 U.S. Dist. LEXIS

20 84502, *3 (E.D. Cal. May 12, 2020) (Nunley, J.); United States v. Valladares, 2020 U.S. Dist.

21 LEXIS 75182, *4 (S.D. Cal. Apr. 29, 2020) (and cases cited therein); United States v. Meron,

22 2020 U.S. Dist. LEXIS 66533, *5 (E.D. Cal. Apr. 15, 2020) (Mueller, C.J.). The failure to

23 exhaust administrative remedies as mandated by § 3582(c)(1)(A) is a jurisdictional failure. See

24 Gallo Cattle, 159 F.3d at 1197; Williams, 2021 U.S. Dist. LEXIS 16677 at *6; United States v.

25 Bolanos, 2020 U.S. Dist. LEXIS 148077, *5 (E.D. Cal. Aug. 17, 2020); United States v.

26 Greenlove, 2020 U.S. Dist. LEXIS 114624, *15-*16 (M.D. Penn. June 30, 2020); United States v.
27 Smith, 2020 U.S. Dist. LEXIS 113423, *16 (E.D. Ark. May 14, 2020); Meron, 2020 U.S. Dist.

28 LEXIS 66533 at *5.

                                                     3
           Case 1:12-cr-00067-AWI-BAM Document 39 Filed 03/04/21 Page 4 of 5


 1          There is a significant split among the district courts of this country regarding the proper
 2 interpretation of the “lapse of 30 days” language of § 3582(c)(1)(A). See United States v. Cuevas-

 3 Diaz, 2021 U.S. Dist. LEXIS 11649, *4-*5 (E.D. Cal. Jan. 21, 2021); United States v. Falaaga,

 4 2020 U.S. Dist. LEXIS 159479, *6-*7 (E.D. Cal. Sept. 1, 2020) (and cases cited therein). This

 5 Court has adopted the interpretation of § 3582(c)(1)(A) that views the “lapse of 30 days” language

 6 as creating a limited futility exception. See Cuevas-Diaz, 2021 U.S. Dist. LEXIS 11649 at *4-*5;

 7 Falaaga, 2020 U.S. Dist. LEXIS 159479 at *6-*7; Bolanos, 2020 U.S. Dist. LEXIS 148077 at *7-

 8 10 (agreeing with the reasoning of Seng and similar cases); United States v. Risley, 2020 U.S.

 9 Dist. LEXIS 148078, *13 (E.D. Cal. Aug. 17, 2020) (same); see also United States v. Gunn, 980

10 F.3d 1178, 1179 (7th Cir. 2020). Under this view, if there is no response within 30 days of

11 submission of a request for compassionate release, a defendant at that point may proceed to court

12 without further administrative action, but, if there is a timely response, the 30 day lapse language

13 has no application and the defendant must follow the otherwise applicable administrative

14 procedures and appeal the denial. See id.

15          Here, it is Defendant’s burden to demonstrate exhaustion under § 3582(c)(1)(A). See
16 Williams, 2021 U.S. Dist. LEXIS 16677 at *7; Cuevas-Diaz, 2021 U.S. Dist. LEXIS 11649 at *5;

17 Bolanos, 2020 U.S. Dist. LEXIS 148077 at *10; United States v. Van Sickle, 2020 U.S. Dist.

18 LEXIS 80854, *9 (W.D. Wash. May 7, 2020) (and cases cited therein). Defendant states it is

19 unclear whether he petitioned the Warden of CI North Lake, but he contends that the Court can

20 waive the exhaustion requirement. This argument is fatal to Defendant’s claim. As discussed

21 above, the Court cannot waive the exhaustion requirement. Moreover, staying silent about the

22 exhaustion issue or stating that it is unknown whether a request was even submitted to the warden

23 comes nowhere close to meeting the burden of demonstrating exhaustion. Therefore, for the third

24 time, the Court must deny Defendant’s motion because of this jurisdictional failure. See Gallo

25 Cattle, 159 F.3d at 1197; United States v. Hernandez, 2020 U.S. LEXIS 163633, *8 (E.D. Cal.

26 Sept. 8, 2020); Bolanos, 2020 U.S. Dist. LEXIS 148077 at *10-*11; Greenlove, 2020 U.S. Dist.
27 LEXIS 114624 at *15-*16; Smith, 2020 U.S. Dist. LEXIS 113423 at *16; Meron, 2020 U.S. Dist.

28 LEXIS 66533 at *5; Risley, 2020 U.S. Dist. LEXIS 148078 at *15.

                                                      4
             Case 1:12-cr-00067-AWI-BAM Document 39 Filed 03/04/21 Page 5 of 5


 1           Alternatively, accepting that Defendant is obese (which does put Defendant at risk for
 2 severe illness from Covid 19),1 there are currently no active cases of Covid 19 at CI North Lake.

 3 See www.bop.gov/coronavirus/. The words of the Third Circuit best describe this situation: “We

 4 do not mean to minimize the risks that COVID-19 poses in the federal prison system . . . . But the

 5 mere existence of COVID-19 and the possibility that it may spread to a particular prison alone

 6 cannot independently justify compassionate release . . . .” Raia, 954 F.3d at 597. Therefore,

 7 Defendant has failed to demonstrate compelling and extraordinary circumstances that would

 8 justify early release.

 9

10                                                       ORDER
11           Accordingly, IT IS HEREBY ORDERED that Defendant’s motion for compassionate
12 release (Doc. No. 34) is DENIED.

13
     IT IS SO ORDERED.
14

15 Dated: March 4, 2021
                                                        SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
     1
       The CDC recognizes that obesity, which is defined as Body Mass Index of 30.0 or greater, is a condition that does
27   put one a risk for severe illness from Covid 19. See www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html#obesity. However, high blood pressure is a condition that might put
28   a person at risk for severe illness from Covid 19. See id. The CDC does not identify high cholesterol as a condition
     that either does or might put a person at risk for severe illness from Covid 19. See id.

                                                              5
